Title: To Thomas Jefferson from George Elliott, 20 February 1781
From: Elliott, George
To: Jefferson, Thomas



Dear Sir
Petersburg Feby 20 1781

I am this moment Call’d on by the Barron Steuben to furnish four Expresses to ride Between General Gregories Posts and Suffolk. I am at a Very Great Loss to Know what mode to take for Horses for the Different Express Riders. As its for the field Business I expect Majr. Claiborne Wont Interfeiar in it. The practice of Impressing horses is Attended with Double the expense that Buying would be, for in the first place Seldom Proper Horses Can be got that way as we Are frequently Obligd to take the first we come at and in Cases of this Kind the Horses is Always Vallued at much more than they are Worth for Since this Invation I have had Some Impres’d by the Orders of the Barron which have been Vallued to fourteen thousand pounds Tobo: Some of Which are now in the Service and must be till Others Can be got to Supply their places and those Horses for Cash might be Bought for Six thousand Pounds. What we Could Return we have and the Damage of Some have been Vallued to one thousand pounds by men on their Oaths, and with Respect to the propriety of Pressing at any Rate I am at a Loss about as I Have Never Been furnish’d with any Law Respecting it. Majr. Claiborne has Directed me to have the whole of them Returnd but it is Out of my Power to Comply With it fully. Armongs Core [Armand’s Corps] is mounted on Some of them and Some of them in the Barons family, others Now below With the Army as Express &c. Pray Sir, Be Kind Enough to Give me Your Immediate Advice or Directions in This Matter Which Will Greatly Releive Your Most Obedt: Huml Servt:

Geo: Elliott Field. Q: Master.


P.S. I forgot to mention Some of the people absolutely refuse to take their Horses and Intend to petition the Assembly for payment. Yrs.


G.E.

